Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a MEMS triaxial gyroscope and a device comprising a MEMS triaxial gyroscope, classified in G01C19/5747.
II. Claim 12-13, drawn to a method, classified in G01C19/574.
III. Claim 14-18, drawn to a device, classified in G01C19/5733.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of group II as claimed can be practiced by another and materially different apparatus, in that the method of claim 12 can be performed by an apparatus including structure configured for performing the bolded sections of claim 12 below:
controlling a microelectromechanical triaxial gyroscope by: 
moving a first driving element and a first mobile mass at a first frequency, rigid with each other, in a first direction by controlling the first driving element that is coupled to the first mobile mass suspended over a substrate; (it is noted that claims 1 and 8 of group I do not require that the first driving body drives the first mobile mass)
moving a second driving element and a second mobile mass at the first frequency, rigid with each other, in the first direction and in phase opposition with respect to the first driving element and the first mobile mass by controlling the second driving element that is coupled to the second mobile mass suspended over the substrate; (similarly, claims 1 and 8 do not require that the second driving body causes the second mobile mass to move)
moving a third driving element and the first mobile mass at a second frequency, rigid with each other, in a second direction, transverse to the first direction by controlling the third driving element that is coupled to the first mobile mass; and (claims 1 and 8 do not recite that the third driving body causes the first mobile mass to move)
moving a fourth driving element and the second mobile mass at the second frequency, rigid with each other, in the second direction and in phase opposition with respect to the third driving element and the first mobile mass by controlling the fourth driving element that is coupled to the second mobile mass; (claims 1 and 8 do not require that the fourth driving body causes the first mobile mass to move)
moving the first and second mobile masses in a third direction at a third frequency and in phase opposition, the third direction being transverse to the first and second directions by controlling a fourth driving element that is coupled to the second mobile mass; and (none of the motion recited here is required by claims 1 and 8)
detecting signals at variable frequency due to external angular velocities causing movements of the first and second mobile masses in the first, second, and third directions (claims 1 and 8 do not recite detection of such signals as claimed).

Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Specifically, claims 1 and 8 in group I does not recite: 
first and second driving electrode structures, the first and second mobile masses being between the first and second driving electrode structures; 
third and fourth driving electrode structures, the first mobile mass being positioned between the third and fourth driving electrode structures; 
fifth and sixth driving electrode structures, the second mobile mass being positioned between the fifth and sixth driving electrode structures; and 
seventh and eighth driving electrodes structures in the substrate, the first mobile mass being over the seventh driving electrode structure and the second mobile mass being over the eighth driving electrode structure.

a MEMS triaxial gyroscope, comprising: 
a substrate; 
a first mobile and a second mobile mass suspended over the substrate; first, second, third, and fourth elastic elements; 
a first driving body coupled to the first mobile mass through the first elastic elements; 
a second driving body coupled to the second mobile mass through the second elastic elements; 
a third driving body coupled to the first mobile mass through the third elastic elements; 
a fourth driving body coupled to the second mobile mass through the fourth elastic elements; 
a first and a second driving element, coupled to the first and second driving bodies, respectively; 
a third and a fourth driving element, coupled to the third and fourth driving bodies, respectively; 
an out-of-plane driving element coupled to the first and second mobile masses; 
movement sensing electrodes coupled to the first and second masses in the first, second, and third directions; and 

From claim 8 of group I, claim 14 of group III does not require:
a MEMS triaxial gyroscope, comprising: 
a substrate; 
a first mobile and a second mobile mass suspended over the substrate; first, second, third, and fourth elastic elements; 
a first driving body coupled to the first mobile mass through the first elastic elements; 
a second driving body coupled to the second mobile mass through the second elastic elements; 
a third driving body coupled to the first mobile mass through the third elastic elements; 
a fourth driving body coupled to the second mobile mass through the fourth elastic elements; 
a first and a second driving element, coupled to the first and second driving bodies, respectively; 
a third and a fourth driving element, coupled to the third and fourth driving bodies, respectively; 
an out-of-plane driving element coupled to the first and second mobile masses; 
movement sensing electrodes coupled to the first and second masses in the first, second, and third directions; and 
.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II-III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus. Specifically, claim 14 of group III does not recite a gyroscope, and the method of claim 12 can be performed by an apparatus with structure configured to perform:
controlling a microelectromechanical triaxial gyroscope by: 
moving a first driving element and a first mobile mass at a first frequency, rigid with each other, in a first direction by controlling the first driving element that is coupled to the first mobile mass suspended over a substrate; 
moving a second driving element and a second mobile mass at the first frequency, rigid with each other, in the first direction and in phase opposition with respect to the first driving element and the first mobile mass by controlling the second driving element that is coupled to the second mobile mass suspended over the substrate; 

moving a fourth driving element and the second mobile mass at the second frequency, rigid with each other, in the second direction and in phase opposition with respect to the third driving element and the first mobile mass by controlling the fourth driving element that is coupled to the second mobile mass; 
moving the first and second mobile masses in a third direction at a third frequency and in phase opposition, the third direction being transverse to the first and second directions by controlling a fourth driving element that is coupled to the second mobile mass; and 
detecting signals at variable frequency due to external angular velocities causing movements of the first and second mobile masses in the first, second, and third directions.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Whatever Applicant elects above, a further election is required below:
Claim(s) 1-15 is/are generic to the following disclosed patentably distinct species: 
Species 1 – fig. 5, wherein tuning electrodes 61, 65 are provided
Species 2 – pg. 16 last paragraph, wherein tuning electrodes 61, 65 are omitted

Whatever Applicant elects above, a further election is required:
Subspecies I – fig. 5, wherein the X and Y driving and sensing electrodes are bar electrodes
Subspecies II – fig. 10, wherein the X and Y driving and sensing electrodes are comb electrodes

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853